EXHIBIT THE CLEVELAND ELECTRIC ILLUMINATING COMPANY TO JPMORGAN CHASE BANK, N.A. (formerly known as THE CHASE MANHATTAN BANK), (successor to Morgan Guaranty Trust Company of New York, formerly Guaranty Trust Company of New York) as Trustee under The Cleveland Electric Illuminating Company’s Mortgage and Deed of Trust, Dated July 1, 1940 Ninetieth Supplemental Indenture Dated as of August 1, 2009 First Mortgage Bonds, 5.50% Series due 2024 NINETIETH SUPPLEMENTAL INDENTURE, dated as of August 1, 2009, made by and between THE CLEVELAND ELECTRIC ILLUMINATING COMPANY, a corporation organized and existing under the laws of the State of Ohio (the “Company”), and JPMORGAN CHASE BANK, N.A., a national banking association (formerly known as THE CHASE MANHATTAN BANK), successor by merger to The Chase Manhattan Bank (National Association), which in turn was successor to Morgan Guaranty Trust
